IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-10551
                         Summary Calendar



DANNY HENSLEY; STEVE P. WINSLOW;
VIRGINIA FLIPPIN, on behalf of
the estate of Lucian Doyle Flippin,

                                         Plaintiffs-Appellants,

versus

HOME DEPOT, U.S.A., Inc.,

                                         Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:98-CV-646-M
                      --------------------
                        October 26, 2001

Before JOLLY, HIGGINBOTHAM and PARKER, Circuit Judges.

PER CURIAM:*

     Plaintiffs Danny Hensley, Steve P. Winslow, and Virginia

Flippin, on behalf of the estate of her late husband, Lucian

Doyle (Mickey) Flippin, appeal the summary judgment dismissal of

their claims under the Age Discrimination in Employment Act

(“ADEA”), 29 U.S.C. § 623(a), against Home Depot, U.S.A., Inc.

(“Home Depot”).   The district court dismissed the claims of

Hensley and Winslow, who resigned their positions with Home

Depot, on the ground that they had failed to adduce evidence

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-10551
                                  -2-

sufficient for a reasonable jury to find that they were

constructively discharged.    The district court dismissed

Flippin’s claim for failure to establish the existence of a

genuine issue of material fact on which a jury could find that

the legitimate, nondiscriminatory reason articulated by Home

Depot for Flippin’s discharge was a pretext for age

discrimination.

     The plaintiffs first contend that the district court

improperly applied the evidentiary framework of McDonnell-Douglas

v. Green, 411 U.S. 792 (1973), to this ADEA matter.    Although

Mconnell-Douglas was a racial discrimination case decided under

Title VII of the Civil Rights Act of 1964, we have endorsed its

burden-shifting approach as “an evidentiary procedure that

allocates the burden of production and establishes an orderly

presentation of proof.”   Bodenheimer v. P.P.G. Indus., Inc., 5
F.3d 955, 957 (5th Cir. 1993).    It has long been a staple of our

ADEA jurisprudence.   See Jackson v. Sears, Roebuck & Co., 648
F.2d 225, 230 (5th Cir. Unit B June 1981) (“It is well settled

that the analysis articulated in [McDonnell-Douglas] is

applicable to ADEA cases.”).    We find no error in the district

court’s utilization of this useful and time-tested framework.

     Turning to the district court’s resolution of the

plaintiffs’ claims, we perceive error only to the extent that the

district court dismissed Winslow’s claim based on a failure to

make a showing of constructive discharge.    Winslow made the

requisite showing on this issue, albeit by a narrow margin.

However, after a thorough review of the record and the briefs, we
                           No. 01-10551
                                -3-

affirm the dismissal of Winslow’s claim on the alternative ground

noted by the district court, as Winslow failed to make a prima

facie showing that his demotion was motivated by age

discrimination.   As to Hensley and Flippin, we affirm the

judgment below essentially for the reasons articulated by the

district court.

     AFFIRMED.